SAUFLEY, C.J.
[¶ 1] Ghe J. Grip appeals from the denial of his motion to compel compliance with 17-A M.R.S.A. § 1253(2) (Supp. 2004) by the Superior Court (Kennebec County, Marden, J.), arguing that he is entitled to more credit for pre-and post-trial detention time than the State certified. Contrary to his contention, and as we stated in State v. Crawford, we will not address the merits of a motion to enforce credit for time served that is brought outside post-conviction review proceedings. 2002 ME 113, ¶ 7, 801 A.2d 1002, 1004.
The entry is:
Judgment affirmed.